UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6676



BENJAMIN L. DOYLE, Sr.,

                                                Plaintiff - Appellant,

          versus


COLON WILLOUGHBY; DETECTIVE KENNON; OFFICER
TORRANCE; S. P. BARDY, Detective; CAPITAL
FORD; JEFFREY P. MANN; MACTEC ENGINEERING,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-ct-03121-BO)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin L. Doyle, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin L. Doyle, Sr. appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Doyle v. Willoughby, No. 5:06-ct-03121-BO

(E.D.N.C. Apr. 2, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -